Citation Nr: 0017053	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-01 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a timely notice of disagreement (NOD) was filed 
from the July 1997 rating decision of which the veteran was 
notified on July 28, 1997, in which the regional office 
denied service connection for degenerative arthritis and mild 
disc bulging of the cervical spine with left radiculopathy, 
degenerative disc disease of the lumbosacral spine with 
posterior disc bulging and anterior spurring, and residuals 
of right shoulder injury, and determined that the veteran had 
not submitted new and material evidence to reopen a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for degenerative 
arthritis and mild disc bulging of the cervical spine with 
left radiculopathy.

3.  Entitlement to service connection for degenerative disc 
disease of the of the lumbosacral spine with posterior disc 
bulging and anterior spurring.

4.  Entitlement to service connection for residuals of a 
right shoulder injury.

5.  Whether the veteran had submitted new and material 
evidence to reopen his claim for service connection for post-
traumatic stress disorder, based on the request to reopen 
such claim filed with the regional office in June 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from January 1967 to January 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision in which the regional 
office (RO) determined that the veteran had not filed a 
timely notice of disagreement (NOD) with the RO's July 1997 
decision denying entitlement to service connection for a 
cervical spine disorder, a lumbosacral spine disorder, and a 
right shoulder disorder.  The veteran has also appealed the 
RO's determination that he has not filed a timely NOD with 
the RO's decision that he had not submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for PTSD.


FINDINGS OF FACT

1.  On July 28, 1997, the veteran was notified of a July 1997 
rating decision in which the RO denied entitlement to service 
connection for a cervical spine disorder, a lumbosacral spine 
disorder, and a right shoulder disorder, and that the RO had 
determined that he had not submitted new and material 
evidence to reopen his claim for service connection for 
service connection for PTSD.

2.  The RO received the veteran's NOD with its July 1997 
rating decision on or before July 27, 1998.


CONCLUSION OF LAW

The veteran filed a timely NOD with the RO's July 1997 rating 
decision which denied entitlement to service connection for a 
cervical spine disorder, a lumbosacral spine disorder, and a 
right shoulder disorder, and determined the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for service connection for PTSD.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed a determination by the RO that he 
did not file a timely NOD with the July 1997 rating decision 
of which he was notified on July 28, 1997.  In that rating 
decision, the RO denied service connection for degenerative 
arthritis and mild disc bulging of the cervical spine with 
left radiculopathy, degenerative disc disease at several 
levels of the lumbosacral spine with posterior disc bulging 
and anterior spurring, and residuals of right shoulder 
injury.  In the same decision, the RO determined that the 
veteran had not submitted new and material evidence to reopen 
a claim of entitlement to service connection PTSD.  Although 
he was granted entitlement to PTSD effective from July 31, 
1998 and has been rated totally disabled since that date, 
effective date considerations and the possibility of 
additional benefits may depend on whether he filed a timely 
NOD concerning the RO's July 1997 decision.  As the Board has 
determined that the veteran did file a timely NOD, the issues 
are as stated on the first page of this decision.

Appellate review of a RO decision is initiated by a NOD and 
"completed by a substantive appeal after a statement of the 
case is furnished . . . ."  38 U.S.C.A. § 7105(a) (West 
1991).  An appeal consists of a timely filed NOD in writing, 
and after a statement of the case (SOC) has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (1999).  
A NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction.  38 C.F.R. § 20.201 (1999).  A NOD postmarked 
prior to the expiration of the applicable time period will be 
accepted as timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by the 
Department of Veterans Affairs (VA).  38 C.F.R. § 20.305 
(1999).

The veteran had until July 28, 1998 to file a NOD with the 
July 1997 rating decision of which he was notified on July 
28, 1997.  The file contains a NOD dated July 22, 1998.  It 
is attached to a transmittal letter from the veteran's 
service organization which also bears the date July 22, 1998.  
Neither of such documents bears a post mark, nor is a 
postmark otherwise of record.  However, the transmittal 
letter, which clearly bears the words "NOTICE OF 
DISAGREEMENT", has a handwritten notation indicating that it 
was received on July 31, 1998 "by pull mail in 
adj[udication]."

As it is clear that the RO had the NOD on July 31, 1998, and 
further, that no postmark is of record, it must be presumed 
that the letter was postmarked five days earlier.  In 
additional, calculation of the five days must not include any 
intervening Saturday or Sunday.  38 C.F.R. § 20.305 (1999).  
As July 31, 1998, fell on a Friday, there was no intervening 
Saturday or Sunday.  Nonetheless, it must be presumed that 
the NOD was received at the RO on July 27, 1998.  Therefore 
it was timely filed.

In addition, the file contains a copy of a letter to the 
veteran from a representative of his service organization 
which advised him that his NOD had been filed with the RO.  
The veteran's NOD, the service organization's transmittal 
letter, and the same organization's letter confirming filing 
of the NOD with the RO all bear the day of July 22, 1998.  
Such documentation suggests that the NOD was, in fact, filed 
with the RO on July 22, 1998.

For the foregoing reasons the Board finds that the veteran's 
NOD with the RO's July 1997 rating decision was filed on or 
before July 27, 1998.  Therefore, the Board concludes that 
the NOD was timely filed.


ORDER

The veteran's NOD, filed on or before July 27, 1998, was 
timely.


REMAND

The Board has determined that the veteran has filed a timely 
NOD with the RO's July 1997 rating decision in which it 
denied service connection for a cervical spine disorder, a 
lumbosacral spine disorder, and a right shoulder disorder, 
and determined that the veteran had not submitted new and 
material evidence to reopen his claim for service connection 
for PTSD.  Therefore, the RO is required to provide him a 
statement of the case (SOC) which addresses such issues.  
Manlincon v. West, 12 Vet. App. 238 (1999) (When an NOD is 
filed, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should provide the veteran and his 
representative a SOC that conforms with 
the requirements of 38 U.S.C.A. 
§ 7105(d)(1) (West 1991), in particular, 
one that provides the veteran the law and 
regulations pertaining to the issues 
listed on the first page of this decision 
numbered two through five; a discussion 
of how such laws and regulations affect 
the RO's decisions; and a summary of the 
reasons for such decisions.  The veteran 
and his representative must be given an 
opportunity to respond to the SOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Board notes, however, that an 
appeal consists of a timely filed NOD in writing and, after a 
SOC has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200 (1999).  The Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination, or determinations, being appealed.  38 C.F.R. 
§ 20.202 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

